Exhibit EMPLOYMENT AGREEMENT AGREEMENT entered into as of March 9, 2008, by and between MEREDITH CORPORATION, an Iowa corporation (the "Company"), and JACK GRIFFIN ("Griffin"), to become effective March 6, 2008 (“Effective Date”). WITNESSETH: WHEREAS, Griffin has been employed by the Company as President, Meredith Publishing Group; and WHEREAS, the Company wishes to continue to employ Griffin pursuant to the terms and conditions hereof, and in order to induce Griffin to enter into this agreement (the "Agreement") and to secure the benefits to accrue from his performance hereunder is willing to undertake the obligations assigned to it herein; and WHEREAS, Griffin is willing to continue his employment with the Company under the terms hereof and to enter into the Agreement; NOW THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto agree as follows: 1.Position; Duties; Responsibilities. 1.1Meredith shall employ Griffin in New York, New York, as President, Meredith Publishing Group, reporting to Steve Lacy (or his successor, if applicable).While employed hereunder, Griffin shall have such responsibility and authority as has historically attached to being President of Meredith Publishing Group. 1.2During the course of his employment, Griffin agrees to devote his full time and attention and give his best efforts and skills to furthering the business and interests of the Company, which, subject to the mutual agreement of Griffin and Steve Lacy (or his successor, if applicable), which shall not be unreasonably withheld, may include Griffin volunteering his time and efforts on behalf of charitable, civic, professional organizations and boards of other corporations. 2.Term. The term of employment under this Agreement shall commence as of March 6, 2008, and shall continue through June 30, 2011, unless sooner terminated in accordance with this Agreement, and thereafter as herein provided. Griffin's term of employment shall automatically renew for subsequent one (1) year terms, the first of which would begin on July 1, 2011, subject to the terms of this Agreement unless either party gives written notice six (6) months or more prior to the expiration of the then existing term of its decision not to renew (the "Term"). In the event this Agreement expires at the end of the Term, as extended if applicable, after the Company has delivered a Non-Renewal Notice to Griffin, such termination of Griffin’s employment with the Company will be treated for all purposes hereunder as a termination of employment by the Company Without Cause pursuant to Section 9.4. 3.Base Salary. 3.1The Company shall pay Griffin a base salary at the annual rate of Seven Hundred Twenty-Five Thousand Dollars ($725,000) ("Base Salary"), beginning on the Effective Date and continuing through June 30, 2009, payable in accordance with the standard payroll practices of the Company. 3.2It is understood that the Base Salary is to be Griffin's minimum annual compensation during the Term. The Base Salary may increase beginning July 1, 2009 at the discretion of the Compensation Committee of the Company's Board of Directors ("Compensation Committee").Base Salary shall include all such increased amounts, and, if increased, Base Salary shall not thereafter be decreased. 4.Long-Term Incentive Plans. During the Term of this Agreement, Griffin shall be eligible to participate in all long-term incentive plans, including, without limitation, stock incentive plans adopted by the Company and in effect (collectively, "Long-Term Incentive Plans"), at levels of awards to be granted by the Compensation Committee commensurate with the level of Griffin's responsibilities and performance thereof.At its regular August 2008 meeting, the Compensation Committee, in the exercise of its discretion, shall approve an award to Griffin of: (a) 50,000 non-qualified stock options with a three (3) year cliff vesting schedule and a strike price equal to the fair market value of Meredith common stock on the date of such award, and (b) 7,500 Restricted Stock Units of Meredith common stock with a three (3) year cliff vesting schedule. 5.Bonus. 5.1During the Term of this Agreement, Griffin shall be eligible to participate in the Meredith Management Incentive Plan (or any successor or replacement annual incentive plan of the Company) ("MIP"), for such periods as it continues in effect, subject to the terms of the MIP, and to the discretion vested in the Compensation Committee under the MIP; provided, however, that the percentage of Base Salary payable as a target bonus under the MIP shall not be less than eighty percent (80%) (actual Company financial results may result in an actual bonus paid to Griffin equal to less than or more than eighty percent (80%) of Base Salary). 5.2The MIP bonus pursuant to this Section 5.1 shall be paid to Griffin in conformance with the Company's normal MIP bonus pay policies following the end of the respective fiscal year. For the purpose of Section 5.1, MIP bonuses paid with respect to the fiscal year shall include payments made outside of the fiscal year but for such fiscal year and shall exclude payments made in the fiscal year that are for another fiscal year. 5.3For each year during the term of this Agreement, Griffin will receive an annual Stay Bonus ("Stay Bonus") of Seventy-Five Thousand Dollars ($75,000) less applicable withholdings and deductions, to be payable in twelve (12) equal installments of Six Thousand Two Hundred Fifty Dollars ($6,250) on the first regular payday of each month, thereafter conditioned on Griffin's continuing employment with Meredith on each such payday. 6.Short-Term Disability. During any period of short-term disability, the Company will continue to pay to Griffin the Base Salary throughout the period of short-term disability, but in no event beyond the end of Term.In addition, Griffin will continue to receive all rights and benefits under the benefit plans and programs of the Company in which Griffin is a participant as determined in accordance with the terms of such plans and programs, and Griffin shall be eligible to receive the benefit of his target MIP and Stay Bonuses for the initial year in which the short-term disability occurs without reduction for the period of short-term disability.In the event of Griffin's death during a period of short-term disability, the provisions of Section 9.1 shall apply. For the purposes of this Agreement, short-term disability shall be defined as the incapacitation of Griffin by reason of sickness, accident or other physical or mental disability which continues for a period not to exceed the fifth month anniversary of the date of the cause or onset of such incapacitation.All benefits provided under this Section 6 shall be in replacement of and not in addition to benefits payable under the Company’s short-term and long-term disability plan(s), except to the extent such disability plan(s) provide greater benefits than the disability benefits provided under this Agreement, in which case the applicable disability plan(s) would supersede the applicable provisions of this Agreement.In the event Griffin is determined to be permanently disabled (as determined under Section 9.2), the provisions of Section 9.2 shall apply. 7.Employee Benefit Plans. 7.1During the Term of this Agreement and subject to all eligibility requirements, and to the extent permitted by law, Griffin will have the opportunity to participate in all employee benefit plans and programs generally available to the Company's employees in accordance with the provisions thereof as in effect from time to time, including, without limitation, medical coverage, group life insurance, holidays and vacations, Meredith Savings and Investment Plan (401k) and the Meredith Employees' Retirement Income Plan, but not including the Company's short-term and long-term disability plans, except to the extent that such disability plans provide greater benefits than the disability benefits provided under this Agreement, in which case the applicable disability plan would supersede the applicable provisions of this Agreement. 7.2In addition to benefits described in Section 7.1 during the Term of this Agreement, Griffin shall also receive or participate in, to the extent permitted by law, the various perquisites and plans generally available to officers of the Company in accordance with the provisions thereof as in effect from time to time including, without limitation, the following perquisites to the extent the Company continues to offer them: an automobile or automobile allowance, tax and estate planning, and executive life insurance (if insurable). Griffin shall also be reimbursed for the regular annual dues for the Yale Club and the New York Athletic Club and for the initiation fees and regular annual dues at a mutually agreed upon country club incurred by Griffin in furtherance of the Company's business.All such reimbursements or in-kind benefits shall be payable by the Company on or before the last day of Griffin’s taxable year following the taxable year in which the expense was incurred.The expenses paid or in-kind benefits provided by the Company during any taxable year of Griffin will not affect the expenses paid or in-kind benefits provided by the Company in another taxable year.This right to reimbursement or in-kind benefits is not subject to liquidation or exchange for another benefit.In addition, Griffin shall participate in the Meredith Replacement Benefit Plan and the Meredith Supplemental Benefit Plan. 8.Expense Reimbursements. During Griffin's employment with the Company, Griffin will be entitled to receive reimbursement by the Company for all reasonable, out-of-pocket expenses incurred by him (in accordance with policies and procedures established by the Company), in connection with his performing services hereunder, provided Griffin properly accounts therefor.All such reimbursements shall be payable by the Company on or before the last day of Griffin’s taxable year following the taxable year in which the expense was incurred. The expenses paid by the Company during any taxable year of Griffin will not affect the expenses paid by the Company in another taxable year.This right to reimbursement is not subject to liquidation or exchange for another benefit. 9.Consequences of Termination of Employment. 9.1Death. In the event of the death of Griffin during the Term of this Agreement or during the period when payments are being made pursuant to Sections 6 or 9.2, this Agreement shall terminate and all obligations to Griffin shall cease as of the date of death except that, (a) the Company will pay to the legal representative of his estate in substantially equal installments the Base Salary and Stay Bonus under Section 5.3 until the end of the month of the first anniversary of Griffin's death (but not beyond June 30, 2011) with each installment treated as a separate “payment” for purposes of Section 409A of the Code, such that any payment that would otherwise be payable within 2½ months after Griffin’s taxable year in which his employment with the Company is terminated or, if later, within 2 ½ months after the end of the Company’s taxable year in which Griffin’s employment with the Company is terminated (the “Short Term Deferral Period”) is exempt from Section 409A of the Code, and (b) all rights and benefits of Griffin under the benefit plans and programs of the Company in which Griffin is a participant, will be provided as determined in accordance with the terms and provisions of such plans and programs. Any MIP bonus (or amounts in lieu thereof) pursuant to Section 5, payable for the fiscal year in which Griffin's death occurs, shall be determined by the Compensation Committee at its meeting following the end of such fiscal year pro rata to the date of death and promptly paid to Griffin's estate. All awards of restricted stock, stock options and any other benefits under the Long-Term Incentive Plans shall be handled in accordance with the terms of the relevant plan and agreements entered into between Griffin and the Company with respect to such awards. 9.2Disability. If Griffin shall become permanently incapacitated by reasons of sickness, accident or other physical or mental disability, as such incapacitation is certified by a physician chosen by the Company and reasonably acceptable to Griffin (if he is then able to exercise sound judgment), and shall therefore be unable to perform any substantial gainful activity, then the employment of Griffin hereunder and this Agreement may be terminated by Griffin or the Company upon thirty (30) days' written notice to the other party following such certification. Should Griffin not acquiesce (or should he be unable to acquiesce) in the selection of the certifying doctor, a doctor chosen by Griffin (or if he is not then able to exercise sound judgment, by his spouse or personal representative) and reasonably acceptable to the Company shall be required to concur in the medical determination of incapacitation, failing which the two doctors shall designate a third doctor whose decision shall be determinative as of the end of the calendar month in which such concurrence or third-doctor decision, as the case may be, is made. After the final certification is made and the 30-day written notice is provided, the Company shall pay to Griffin, at such times as Base Salary provided for in Section 3 of this Agreement would normally be paid, 100% of Base Salary for the first twelve months following such termination, 75% of Base Salary for the next twelve-month period and 50% of Base Salary for the remaining period of what would have constituted the current Term of employment but for termination by reason of disability (but in no event beyond June 30, 2011) with each installment treated as a separate “payment” for purposes of Section 409A of the Code, such that any payment that would otherwise be payable during the Short Term Deferral Period is exempt from Section 409A of the Code. Following the termination pursuant to this Section 9.2, the Company shall pay or provide to Griffin such other rights and benefits of participation under the employee benefit plans and programs of the Company to the extent that such continued participation is not otherwise prohibited by applicable law or by the express terms and provisions of such plans and programs. Furthermore, nothing contained in this Section 9.2 shall preclude Griffin from receiving the benefit of his target MIP bonus and Stay Bonus for the initial year in which a short-term disability occurs pursuant to the provisions of Section 6. All benefits provided under this Section 9.2 shall be in replacement of and not in addition to benefits payable under the Company's short-term and long-term disability plans, except to the extent such disability plans provide greater benefits than the disability benefits provided under this Agreement, in which case the applicable disability plan(s) would supersede the applicable provisions of this Agreement.
